Marjorie Dodd




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2014

                                      No. 04-14-00401-CV

                                  William K. ANDERSON, Jr.,
                                           Appellant

                                                 v.

                                  Marjorie Dodd ANDERSON,
                                            Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 11-446
                          Honorable Bill R. Palmer, Judge Presiding

                                         ORDER
        On June 3, 2014, appellant filed his notice of appeal. On June 25, 2014, the court reporter
responsible for preparing the reporter’s record in this appeal filed a notification of late record,
stating that the appellant has failed to pay or make arrangements to pay the fee for preparing the
reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court